Citation Nr: 1442473	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include an anxiety disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1992 to May 1993, as well as subsequent periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in St. Louis, Missouri.  

The RO in New Orleans, Louisiana now maintains original jurisdiction over the claims file.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The appeal must be remanded for further development.  Initially, the AOJ must attempt to verify the Veteran's National Guard service, as there is currently no complete record of his period of service.  Additionally, current treatment records should be obtained, as the most recent treatment records are dated in 2010.

The Veteran's claim also warrants an examination to determine the nature and likely etiology of the claim psychiatric disorder.  

In addition to the fact that his psychiatric diagnosis has changed during the period of the appeal, raising questions as to the nature of the current disability, the Veteran has competently provided evidence concerning the onset of his psychiatric condition during service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should perform all necessary development to obtain the Veteran's service personnel records, and to verify all periods of active duty for training and inactive duty training.  All attempts to obtain the requested records should be documented.  

If any requested records are unobtainable, the AOJ should notify the Veteran and his representative of the missing records, and provide an appropriate period of time to respond.

2.  The AOJ should take appropriate action to obtain and associate with the claims file copies of any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, copies of those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  

If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The AOJ then should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed psychiatric disorder.  

The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  

In accordance with the latest worksheets for psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability had its clinical onset during service or otherwise was due to an event or incident of that service.  

The examiner must provide a complete rationale in support of any opinions proffered.  

If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

